PELHAM, P. J.
Defendants were tried under an indictment charging burglary, grand larceny, and receiving or concealing stolen property of a value in excess of $25.
(1) There was no direct proof that the property named in the indictment had ever been in the possession of the alleged owner. In the absence of any legal proof showing or tending to show this fact, the defendants were entitled to the affirmative charge as to the counts charging larceny and receiving or concealing stolen property.—Smith v. State, 133 Ala. 145, 151, 31 South. 806, 91 Am. St. Rep. 21.
(2) The defendants requested several charges, each attempting to express this principle. Each of these charges in substance declared that, if the jury believed the evidence, they must find the defendant not guilty under the named count of the indictment. The court was not in error in refusing these. Each is *132misleading, and has heretofore been condemned.—Moss v. State, 146 Ala. 686, 40 South. 340; Dorsey v. State, 134 Ala. 553, 556, 33 South. 350; Angle v. State, 10 Ala. App. 232, 234, 64 South. 646.
(3) There was no error in the action of the trial court in permitting the state to show the condition of the box, from which it was claimed the property was stolen. This evidence was properly admitted, as, if true, it might, when coupled with other competent evidence, have afforded an inference of the larceny of the goods in question.
(4) The bill of exceptions does not recite when the exceptions to the court’s oral charge were reserved. It will therefore be presumed on appeal that the exceptions were not reserved within the proper time, and may not now be considered. When exceptions are reserved to the court’s oral charge, it must be made to appear that the exceptions were duly reserved before the jury retired, to justify a holding putting the lower court in error.—C. of Ga. Ry. Co. v. Courson, 186 Ala. 155, 65 South. 179, 180; Donahoo v. Matthews & Tarrant, 1 Ala. App. 446, 55 South. 270.
Affirmed.